920 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leroy J. PLETTEN, Plaintiff-Appellant,v.John O. MARSH, Jr. Secretary, Department of the Army,Stephen Markman, Assistant U.S. Attorney, RichardThornburgh, Attorney General, Departmentof Justice, Defendants-Appellees.
No. 89-2301.
United States Court of Appeals, Sixth Circuit.
Dec. 12, 1990.

Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judge, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Leroy Pletten appeals the summary judgment for the defendants in his attempt to pursue an employment discrimination claim.  Pletten has litigated related claims in several previous actions and the district court held the current litigation barred by res judicata.  On appeal the parties have briefed the issues, Pletten proceeding without counsel.


3
Upon consideration, we agree with the district court's disposition of this case.  Our examination of the record and Pletten's previous litigation before this court has convinced us that res judicata was properly applied to forestall the relitigation of the matter.   White v. Colgan Elec. Co., Inc., 781 F.2d 1214, 1216 (6th Cir.1986).  Despite Pletten's insistence that the denial of an Equal Employment Opportunity Commission counseling session rendered the prior litigation nugatory, we find this argument unpersuasive.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.